FILED
                            NOT FOR PUBLICATION                             APR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CARMEN MONSANTO LONG,                            No. 04-75566

              Petitioner,                        Agency No. A013-524-177

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted March 11, 2011
                    Withdrawn from Submission April 29, 2011
                           Resubmitted April 13, 2012
                              Pasadena, California

Before: B. FLETCHER and WARDLAW, Circuit Judges, and KAVANAUGH,
Circuit Judge.**

       Carmen Long petitions for review of the BIA’s determination that she is

ineligible for relief from removal. We have jurisdiction to consider questions of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
           The Honorable Brett M. Kavanaugh, Circuit Judge for the District of
Columbia Circuit, sitting by designation.
law raised in the petition of an alien who is removable because of a conviction for

a crime involving moral turpitude. 8 U.S.C. § 1252(a)(2)(D); Garcia-Jimenez v.

Gonzales, 488 F.3d 1082, 1085 (9th Cir. 2007).

      Long is a seventy-two year old citizen of the Philippines. She has been a

lawful permanent resident of the United States since 1964. Long was convicted of

a crime involving moral turpitude more than thirty years ago. Immigration and

Customs Enforcement (ICE) served Long with a notice to appear when she

returned from a brief trip abroad. ICE alleged that Long was inadmissible as an

alien convicted of a crime involving moral turpitude. See 8 U.S.C.

§ 1182(a)(2)(A)(i)(I).

      Long argued that she was returning from an “innocent, casual and brief” trip

abroad, which was not meant to be meaningfully interruptive of her lawful

permanent resident status. See Rosenberg v. Fleuti, 374 U.S. 449 (1963). The

Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA)

abrogated the Fleuti doctrine. See 8 U.S.C. § 1101(a)(13)(C)(v) (lawful permanent

residents who have committed a crime involving moral turpitude must seek

admission to the United States upon return from travel abroad); Vartelas v. Holder,

No. 10-1211, 566 U.S. ___, slip op. at 2 (Mar. 28, 2012).

      In Vartelas v. Holder, the Supreme Court held that 8 U.S.C.

§ 1103(a)(13)(C)(v) does not apply to an alien’s pre-IIRIRA conviction. Vartelas,
slip op. at 2. The Court’s opinion applies to pre-IIRIRA convictions, regardless of

whether the alien was convicted after entry of a guilty plea or after a jury trial. See

Vartelas, slip op. at 15–16 (rejecting the Second Circuit’s conclusion that evidence

of reliance is essential to application of the antiretroactivity principle); see also id.

at 2, 8–9, 11–13. It appears that Ms. Long is eligible for relief under Vartelas.

Nonetheless, we remand to the BIA to address this legal issue in the first instance.

Perdomo v. Holder, 611 F.3d 662, 669 (9th Cir. 2010).

PETITION FOR REVIEW GRANTED; REMANDED.